Citation Nr: 1747420	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  14-00 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to restoration of a disability rating of 100 percent for prostate carcinoma, effective July 1, 2013. 

2. Entitlement to a rating in excess of 20 percent for prostate carcinoma from July 1, 2013 forward.


REPRESENTATION

Veteran represented by:	Roger B. Hale, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1971 to July 1973.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge (VLJ) in November 2016. A transcript of the hearing is associated with the claims files.

The Board notes that in a February 2017 private opinion the examiner indicated that potentially an increased rating was warranted for the Veteran's service-connected hernia, service-connected erectile dysfunction and service-connected scar on the anterior side of trunk, status post prostatectomy. The Veteran should file a claim if he wishes to pursue increased ratings for these service-connected disabilities.  

The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDINGS OF FACT

1. A rating decision proposing to reduce the Veteran's evaluation assigned for residuals of prostate carcinoma was issued in November 2011; the accompanying notice informed the Veteran of the 60 day period for the submission of evidence, and the right to request a predetermination hearing within 30 days. 
2. On March 26, 2013, the Veteran was notified of the rating decision implementing the final reduction in the evaluation assigned for residuals of prostate carcinoma from 100 percent to 20 percent, effective July 1, 2013. 

3. At the time of the March 2013 rating decision, the evidence of record established objective improvement in the residuals of prostate cancer. 

4. The Veteran underwent a prostatectomy in July 2010, and he is currently not receiving treatment for prostate carcinoma. The prostate carcinoma has neither recurred nor metastasized.

5. Residuals of prostate carcinoma, at their worst, are manifested by voiding dysfunction requiring the use of an appliance and the wearing of absorbent materials which must be changed between 2 to 4 times a day. 


CONCLUSIONS OF LAW

1. The reduction in rating for residuals of prostate carcinoma from 100 effective July 1, 2013 was proper, and the criteria for restoration of the 100 percent rating have not been met. 38 U.S.C.A. §§ 1155, 5107, 5112 (West 2014); 38 C.F.R. §§ 3.105, 3.344, 4.1, 4.2, 4.7, 4.115a, Diagnostic Code 7528 (2016).

2. From July 1, 2013 forward, the criteria for a 60 percent rating, but no higher, for residuals of prostate carcinoma have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.115a, Diagnostic Code 7528 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

As to the issue of an increased rating claim, upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004).

There are specific notice requirements found in 38 C.F.R. § 3.105 (e) which are applicable to reductions of disability ratings. The VCAA is not applicable where the law governing the matter in question provides such provisions. Barger v. Principi, 16 Vet. App. 132 (2002); see also Kowalski v. Nicholson, 19 Vet. App. 171, 176-77   (2005). The RO sent the Veteran a notice letter December 2011. This correspondence informed him of the proposal to reduce the rating assigned for residuals of prostate cancer from 100 percent to 20 percent. The RO attached a copy of the November 2011 rating decision that made the proposal. The Veteran was provided with detailed reasons for the proposed reduction and the type of information or evidence he could submit in response. He was informed of his right to a personal hearing on this matter. This letter also informed the Veteran that if no additional evidence was received within 60 days, the rating would be reduced effective on the first day of the third month following notice of the final decision. The Board finds that VA has complied with the notice procedures of 38 C.F.R. § 3.105 (e).

The November 2011 rating decision on appeal reduced the evaluation of the Veteran's service-connected prostate cancer from 100 percent to 20 percent effective July 1, 2013. 

During the hearing, the VLJ clarified the issue and explained a reduction claim. The VLJ held the record open for 90 days to allow the submission of additional evidence. The Veteran demonstrated through his testimony that he had actual knowledge concerning what is required to substantiate his claims.  The actions of the VLJ supplement VCAA and comply with 38 C.F.R. § 3.103.

The Board notes that neither the Veteran nor his representative identified any current shortcomings in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.

II. Rating Reduction

In any case involving a rating reduction, the fact-finder must ascertain, based upon a review of the entire record, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon a thorough examination. To warrant a reduction, it must be determined not only that an improvement in the disability level has actually occurred, but also that such improvement actually reflects an improvement in the ability to function under the ordinary conditions of life and work. Brown v. Brown, 5 Vet. App. 413, 420-21   (1993) (citing 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13).

In addressing whether improvement is shown, the comparison point generally is the last examination on which the rating at issue was assigned or continued. Hohol v. Derwinski, 2 Vet. App. 169 (1992). However, if the rating was continued in order to see if improvement was in fact shown, the comparison point could include prior examinations as well. Collier v. Derwinski, 2 Vet. App. 247 (1992). The reduction of a rating generally must have been supported by the evidence on file at the time of the reduction, but pertinent post-reduction evidence favorable to restoring the rating must also be considered. Dofflemeyer v. Derwinski, 2 Vet. App. 277 (1992).

If there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt shall be resolved in favor of the Veteran. In other words, a rating reduction must be supported by a preponderance of the evidence. 38 U.S.C.A. § 5107 (a); see also Brown, 5 Vet. App. at 421.

The Board notes that VA benefits recipients are to be afforded greater protections in instances where a rating has been in effect at the same level for more than 5 years. 38 C.F.R. § 3.344 (a)-(c). In this case, the Veteran was granted the 100 percent rating for prostate carcinoma in June 2010. The ratings were then reduced effective July 1, 2013. As such, the Veteran's ratings were in effect at the same level for approximately three years, and thus the greater protections for benefits in effect for longer than five years are inapplicable in this case. See 38 C.F.R. § 3.344 (c).

III. Analysis

The Veteran contends that his prostate carcinoma was improperly reduced. The Veteran was granted a rating of 100 percent for prostate carcinoma in June 2010, based on private treatment records. A 100 percent evaluation was assigned based on a radical robotic prostatectomy performed in July 2010. 38 C.F.R. § 4.115b, Diagnostic Code 7528. 

The Veteran's prostate cancer has been rated under Diagnostic Code 7528, malignant neoplasms of the genitourinary system rated as 100 percent disabling. Following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedures, the rating of 100 percent continues with a mandatory VA examination at the expiration of six months. Any change in evaluation based upon that or any subsequent examination is subject to the provisions of 38 C.F.R. § 3.105 (e). If there has been no local reoccurrence or metastasis, the disability is rated on residuals as voiding dysfunction or renal dysfunction, whichever is predominant. 38 C.F.R. § 4.115 (b).

Voiding dysfunction may be rated based on urine leakage, frequency, or obstructed voiding. 38 C.F.R. § 4.115 (a).

When there is continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence, a 60 percent rating is warranted for voiding dysfunction requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day. A 40 percent rating is warranted for voiding dysfunction requiring the wearing of absorbent materials which must be changed 2 to 4 times per day. A 20 percent rating is assigned when the wearing of absorbent materials is required and when the absorbent materials must be changed less than 2 times per day. Id.

For a rating based on urinary frequency, a 40 percent rating is warranted for daytime voiding interval less than one hour, or; awakening to void five or more times per night. Daytime urinary frequency intervals between one and two hours or nocturia three or four times a night warrants a 20 percent rating. A 10 percent evaluation is warranted for daytime voiding interval between two and three hours, or; awakening to void two times per night. Id.

For a rating based on obstructed voiding, a 30 percent rating is warranted where there is urinary retention requiring intermittent or continuous catheterization. The criteria for a 10 percent rating are marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following: (1) post void residuals greater than 150 cc., (2) uroflowmetry, with markedly diminished peak flow rate (less than 10 cc/sec.), (3) recurrent urinary tract infections secondary to obstruction, and (4) stricture disease requiring periodic dilatation every 2 to 3 months. Id.

In evaluating renal dysfunction, a 100 percent rating is warranted for renal dysfunction requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular. An 80 percent rating is warranted for persistent edema and albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion. A 60 percent rating is warranted for constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under Diagnostic Code 7101. A 30 percent rating is warranted where albumin is constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code 7101. Id.

In July 2010 the Veteran underwent a robot radical prostatectomy with a sling bladder suspension. 

The Veteran was scheduled for a future VA examination in October 2011. The examiner noted the Veteran reported abdominal pain and edema, hesitancy and difficulty urinating, increased urinary frequency going 8 times a day at interval of 2 hours. See October 2011 VA examination. The Veteran reported nocturia going 2 times a night, every 4 hours. The Veteran reported intermittent urinary leakage/incontinence in which no pad/absorbent material is required. The examiner noted the Veteran's prostate cancer is currently in remission, and there are no other prostate cancer related diagnoses. No history of recurrent urinary tract infections was reported. Erectile dysfunction was noted. The examiner noted that the Veteran's prostate cancer does not impact his ability to work. Based on the October 2011 VA examination, the RO reduced the Veteran's rating from 100 percent to 20 percent, based on residuals of prostate cancer. 

Private treatment records have been associated with the claims file. November 2011 treatment records note on follow-up for prostate cancer the Veteran reported no hematuria, no change in urinary frequency, no nocturia, no urinary hesitancy or loss of control. See November 7, 2011 private treatment records. In August 2011 the Veteran underwent an incisional hernia repair, to repair an incisional hernia. See August 25, 2011 private treatment records. 

Additionally the Veteran was afforded a VA examination in May 2013. The examiner noted the Veteran has a voiding dysfunction which causes urinary leakage but does not require wearing absorbent material. See May 2013 VA examination. Increased urinary frequency was noted with daytime voiding every 1 to 2 hours and nighttime awakening to void 2 times. Obstructive voiding with hesitancy, slow or weak stream, and decreased force of stream was noted. No recurrent urinary tract or kidney infections were noted. The examiner noted residuals including erectile dysfunction, hernia repair in the abdomen where an incision was made resulting in a second surgery, and some incontinence.  

In November 2016 testimony the Veteran reported a worsening of his urinary leakage approximately two years after his initial surgery for prostate cancer. He reported that he now wears absorbent material which is changed between twice a day and not more than four times a day. The Veteran denied use of a catheter.

A private opinion from February 2017 has been associated with the claims file. See February 28, 2017 private opinion. The opinion noted that the Veteran wears an absorbent pad which must be changed 3 to 4 times a day due to urinary leakage.  The opinion noted the Veteran continues to experience ongoing difficulty with urination. 

The Board views this case as two sided.  The first issue is whether the 100 percent evaluation should be restored.  The second issue in this case is implicit and addresses the correct evaluation following the reduction from 100 percent.

Based on a thorough review of the record, the Board finds that the reduction in the assigned disability rating for the Veteran's residuals of prostate cancer from 100, effective July 1, 2013, was done in a procedurally correct manner, and the evidence demonstrates that a continuation of the 100 percent rating is not appropriate. 

As stated above, to warrant a reduction the evidence of record must show not only an improvement in the disability level, but also such improvement actually reflects an improvement in the ability to function under the ordinary conditions of life and work. Brown, 5 Vet. App. at 420-21. Both must be established by a preponderance of the evidence. 38 U.S.C.A. § 5107 (a); see also Brown, 5 Vet. App. at 421. Comparing the VA examinations and private opinions and treatments records, it is clear that there was an objective improvement as there is no basis for the assigned 100 percent rating, as the Veteran has had no local recurrent or metastasis of prostate cancer since undergoing a prostatectomy. The cessation of treatment and lack of recurrence of the Veteran's prostate cancer constitutes clear and objective medical evidence of an improvement in the Veteran's disability level for prostate cancer, as his disability rating was based entirely on the presence of prostate cancer. The evidence indicates the reduction was appropriate under both the rating schedule and the law governing rating reductions generally. As such, the Board finds that the reduction in rating from 100 percent to 20 percent for residuals of prostate carcinoma was proper, and restoration of a 100 percent rating is not warranted. See 38 C.F.R. §§ 4.2, 4.10; Brown, 5 Vet. App. at 421.

IV. Schedular Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule). 38 C.F.R. § Part 4. The  percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2016).

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Separate ratings may be assigned for separate periods of time based on the facts found. This practice is known as staged ratings, and here as noted below staged ratings have been considered but are not warranted. Hart v. Mansfield, 21 Vet. App. 505 (2007).

If the evidence for and against a claim is in equipoise, the claim will be granted. A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran contends he is entitled to an increased rating in excess of 20 percent for his service-connected residuals of prostate cancer. The Board finds that based on the evidence of the record, a 60 percent rating, as granted herein, but no higher is warranted during the period on appeal. 

As discussed above, the Veteran's prostate cancer has been rated under Diagnostic Code 7528, malignant neoplasms of the genitourinary system rated as 100 percent disabling. Following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedures, the rating of 100 percent continues with a mandatory VA examination at the expiration of six months. Any change in evaluation based upon that or any subsequent examination is subject to the provisions of 38 C.F.R. § 3.105 (e). If there has been no local reoccurrence or metastasis, the disability is rated on residuals as voiding dysfunction or renal dysfunction, whichever is predominant. 38 C.F.R. § 4.115 (b). 

Based on the evidence of record, the Board finds that a 60 percent rating is warranted for the entire period on appeal. At different times during the appeal the Veteran has stated that an increased rating is warranted due to his ongoing and worsening symptoms. In November 2016 testimony the Veteran reported a worsening of his urinary leakage approximately two years after his initial surgery for prostate cancer. He reported that he now wears absorbent material which he changes between twice a day and not more than four times a day. The Veteran denied use of a catheter. Additionally, the Veteran and his representative have asserted that the bladder sling placed during his July 2010 surgery is an appliance which helps with his urination and voiding. The Veteran is competent to report such lay observable symptomatology, and there is no evidence that these statements are not credible. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). As such, these statements are entitled to probative value as to the severity of his residuals of prostate cancer during the appeal.

A private opinion from February 2017 has been associated with the claims file. See February 28, 2017 private opinion. The opinion noted that the Veteran wears a pad which must be changed 3 to 4 times a day due to urinary leakage.  The opinion noted ongoing difficulty with urination including, pain, increased frequency and urgency. The opinion noted that the Veteran underwent robotic surgery in July 2010, and the placement of a mesh sling which is an appliance. 

Since there has been no local reoccurrence or metastasis, the Veteran's disability must be rated on residuals as voiding dysfunction or renal dysfunction, whichever is predominant. 38 C.F.R. § 4.115(a). The Veteran has exhibited normal renal function throughout the appeal period and must be evaluated based upon voiding dysfunction. 

Based on the lay and medical evidence of record, the Board finds that a 60 percent evaluation is warranted. Under voiding dysfunction a 60 percent rating is warranted for voiding dysfunction requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day. Treatment records note in July 2010 the Veteran underwent a robot radical prostatectomy with sling bladder suspension. See July 21, 2010 private treatment record.  The Board finds that a 60 percent rating is warranted, based on the use of outside information (not prejudicial to the Veteran) which speaks to the primary purpose of a bladder sling.  It is common knowledge that a bladder sling is an appliance used for purposes of reducing incontinence.  As such the Board finds that a 60 percent rating is warranted for this period on appeal. 

A 60 percent rating is the highest maximum rating assignable under voiding dysfunction and urinary frequency. The Board has also considered whether a higher evaluation is available under other provisions of the code. However, as noted above, the Veteran has exhibited normal renal function throughout the appeal and an increased rating based on renal dysfunction is not warranted. 

Additionally, the Board notes that neither the Veteran nor his representative has raised any other issues, nor have any other issues been raised by the record. See Doucette v. Shulkin, 28 Vet.App. 366 (2017)(confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of records).

All potentially applicable Diagnostic Codes have been considered. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). The preponderance of the evidence is against an increased rating in excess of 60 percent, as granted herein, for Veteran's service-connected right residuals of prostate cancer. As such, the benefit-of-the-doubt doctrine is inapplicable. 38 C.F.R. § 4.3. For these reasons, the claim is denied.


ORDER

Restoration of the prior 100 percent rating for residuals of a prostate carcinoma, effective July 1, 2013, is denied. 

Entitlement to a 60 percent rating for residuals of prostate carcinoma from July 1, 2013 forward is granted.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


